Title: Franklin and Chaumont: Agreement on Accounts and Receipt, [28 May 1784]
From: Franklin, Benjamin,Chaumont, Jacques-Donatien Le Ray de
To: 



The “Experiment” that Franklin proposed to his landlord on May 2 succeeded. Chaumont finally accepted the judgment that their arbitrator, Ferdinand Grand, had drawn up two years earlier. Franklin, in turn, agreed to allow Chaumont to deduct his debt in Europe from the larger sum owed to him by Congress, and, as promised, gave him another large advance: 20,000 l.t.
Document (I) is the agreement signed by both parties in the presence of Thomas Barclay. Drafted by Ferdinand Grand, it was written by Franklin on the verso of Grand’s 1782 report.
Document (II), written by Franklin for Chaumont’s signature, is a receipt for the advance and an acknowledgment of their arrangement regarding payment. It, too, was attested by Barclay.
A third document, which formed the basis for the other two, was also signed on May 28 by Franklin, Chaumont, and Barclay: a one-sheet account calculating Chaumont’s debt in Europe. It deducted from the 1782 total the additional rent that Franklin owed in the interim: 1,333 l.t. from the time of Grand’s award (May 7, 1782) until January 7, 1783, and 7,500 l.t. from that date through April 7, 1784. The latter sum was calculated at a rate of 6,000 l.t. per year.
Barclay reviewed all the papers relating to Chaumont’s accounts over the next two weeks. He returned them to William Temple Franklin on June 13, approving the settled account but pointing out that Grand’s report had made an error of one livre in Franklin’s

favor. The official copy of Chaumont’s account that he sent to Robert Morris was dated June 14, 1784. Franklin wrote an explanation to accompany it; that letter, addressed to Robert Morris and dated June 15, is now missing.



[May 28, 1784]

I.
Nous soussignés aprés avoir bien examiné & reflechi sur l’arbitrage cy dessus, rendu par Monsieur Grand, & vu le dépouillement qu’il a fait de nos Comptes respectifs; avons unanimement & respectivement accepté le dit Arbitrage, en consequence du-quel moy Le Ray de Chaumont me reconnois redevables envers M. le Docteur Franklin de la Somme de Trente cinque mille six cents trent quatre livres neuf Sols sept deniers.
Et moy Benjamin Franklin consens que la susdite Somme de 35,634.9.7 cy dessus reste entre les mains de Monsieur le Ray de Chaumont pour valoir en deduction de celle qu’il reclame du Congrés pour Marchandise livrée au General Lincoln, & Medecines livrées à Rhodeisland, conformement au Reçu separé qu’il m’en remettra en consequence. Et moy le Ray de Chaumont reconnois que M. Le Docteur Franklin m’a rendu en ce moment mes deux Billets montant a cinquant mille Livres ensemble consentis cy-devant en sa faveur. Au moyen de quoi nous nous reconnoissons respectivement quittes & dechargées reciproquement, renonçons en consequence à toutes pretentions quelqueconques l’un envers l’autre relativement au Compte dessus dit Arbitrage; declarons de plus que tous titres & Pièces qui pourroient etre restées entre nos mains à la charge de l’un ou de l’autre sont devenues nulles & de nulle effet, n’entendant s’il s’en trouve qu’on puisse s’en prevaloir, ni en faire aucun usage.

En foy de quoy nous avons signé a Passy ce vingt huit Mai, 1784.

Le Ray de Chaumont
B Frankin



[In Thomas Barclay’s hand:] Present Thos Barclay


II.
At Passy, this 28th Day of May 1784, then adjusted all Accounts between me and Mr Franklin Minister Plenipotentiary of the United States; and allowing the Ballance found to be due from me by our Arbitrator M. Grand, viz Thirty-five Thousand Six hundred and Thirty four Livres nine Sols and seven deniers, and deducting from that Sum the Sum of Eight Thousand Eight hundred and thirty three Livres since accruing to me for Rent to the seventh of April last, there remains due from me the Sum of Twenty-six Thousand Eight hundred and one Livres, nine Sols & seven deniers: But as there is a Debt due to me from the Congress, in America, M. Franklin has advanced to me Twenty Thousand Livres on that Account, which with the above Ballance making in the whole Forty six thousand Eight hundred and one Livres nine Sols & seven deniers As to be deducted from the said Debt, due for Clothing delivered to General Lincoln & for Medicines. Witness my hand.

Leray de Chaumont



[In Thomas Barclay’s hand:] Present Thos Barclay

